DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 9/8/2021 has been entered. No claims are amended. Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0228954), and further in view of Henderson (US 4,766,746).
Regarding claims 1, 8, Evans teaches a method and system, comprising:
enabling, by an electronic lock box, a programmable key based on the electronic lock box being accessed (via activation unit 116 in secure container 102, Para. 102, 123 and 114-115).
Evans fails to disclose disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box.
Henderson teaches disabling a programmable key based on the programmable key being placed in a lockbox (col. 20, lines 38-51, and col. 18, line 65-col. 19, line 3).
From the teachings of Henderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Evans to include disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box in order to prevent the use of specified programmable keys, thereby improve security.
Regarding claim 2, 9, Evans discloses receiving credentials (via RFID tag, Para. 111).
Regarding claim 3, 10, Evans discloses programming the key (Para. 124).
Regarding claim 4, 11, Evans discloses access privileges (Para. 135-146).

Regarding claim 6, 13, Evans discloses limited access (Para. 129).
Regarding claims 7 and 14, Evans discloses the programmable key comprises a power source that is enabled or disabled by the electronic lock box (via rechargeable key that can be activated or deactivated, see Evans, Para. 61 and rejection of claims 1 and 8 above).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection relies on a new reference not presented before.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to security storage locker: US 20050242930, US 20080246587.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689